Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application is a National stage entry of PCT/US2018/021518, filed on 03/08/2018.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 and 16, drawn to a system for aerobic fermentation, comprising a vessel, an aeration system comprising a gas sparger fluidly coupled to the vessel, a recirculation loop fluidly coupled to an outlet of the vessel, the recirculation loop comprising at least one eductor fluidly coupled to an oxygen-containing gas source, at 
Group II, claims 12-15 and 17, drawn to a method for conducting aerobic fermentation, the method comprising introducing a fermentation composition to a vessel, sparging a first oxygen-containing gas stream into the composition, passing a stream of the fermentation composition into a recirculation loop comprising at least one eductor, at least one static mixer downstream of the eductor, and at least one heat exchanger downstream of the eductor, educting a second oxygen containing gas stream into the stream of the fermentation composition to produce a combined stream, and passing the oxygenated fermentation composition from the recirculation loop back to the vessel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups of invention I and II fall within category (4) A process and an apparatus or means specifically designed for carrying out the said process; In addition to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions in the category, such as a composition and a method of use of the composition, must have a special technical feature that unites them.  The expression ‘special technical feature’ shall mean those technical features that define a contribution which each of the claimed inventions, 
The common technical feature shared by the Groups I and II is “a system comprising a vessel, an aeration system comprising a gas sparger fluidly coupled to the vessel, a recirculation loop fluidly coupled to an outlet of the vessel, the recirculation loop comprising at least one eductor fluidly coupled to a gas source, at least one static mixer downstream of the at least one eductor, at least one heat exchanger downstream of the at least one eductor, and at least one distributor downstream of the at least one eductor fluidly coupled to the vessel”.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trevethick (US 2016/0115505), Gerard (US 4,935,348) and Armstrong (US 4,070,279).  Trevethick teaches apparatus for microbial fermentation comprising a vessel (100) and external liquid recycle loop (25) to improve mixing/uniformity within the bioreactor.  Trevethick teaches the external liquid recycle loops can be used to withdraw culture medium and the microorganism (fermentation composition) from the bioreactor vessel and recycled to the top of the bioreactor.  Trevethick teaches the external loop can comprise liquid recycle pumps to provide liquid circulation at a desired rate (see [0080], Fig. 2). Trevethick teaches the external recycle loops may include one or more heat exchangers in fluid communication and inlets for introducing other diluents/reagents ([0082]). Trevethick teaches the recycle loops can include liquid distributors ([0088],[0093]). Trevethick teaches the bioreactor can include static mixers ([0063]) but does teach the mixer to be on the recirculation loop and does not teach an eductor on the recycle loop. Gerard teaches microbial aerobic fermentation apparatus comprising circulation tubes a posteriori between the inventions of Group I and II.
Thus, the inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as demonstrated above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657